            Case 2:20-cv-00993-GMN-NJK Document 23
                                                22 Filed 12/22/20
                                                         12/21/20 Page 1 of 2




1    George Haines, Esq.
2
     Nevada Bar No. 9411
     FREEDOM LAW FIRM, LLC
3    8985 S. Eastern Avenue, Suite 350
     Las Vegas, Nevada 89123
4
     Phone: (702) 880-5554
5    FAX: (702) 385-5518
     Email: Ghaines@freedomlegalteam.com
6
     Attorney for Plaintiff,
7    GLENNA M. DUCA

8                    IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE DISTRICT OF NEVADA

10                                            )   Case No. 2:20-cv-00993-GMN-NJK
       GLENNA M. DUCA,                        )
11                                            )
                                              )
                             Plaintiff,       )   STIPULATION AND ORDER
12
                                              )   DISMISSING ACTION WITH
      v.                                          PREJUDICE AS TO FLAGSTAR
                                              )   BANK, FSB.
13
      FLAGSTAR BANK, FSB,                     )
14                                            )
                              Defendant.      )
15

16
            Plaintiff GLENNA M. DUCA and Defendant, FLAGSTAR BANK, FSB.
17
     hereby stipulate and agree that the above-entitled action shall be dismissed with
18
     prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to,
19
     FLAGSTAR BANK, FSB.
20
     ////
21   ////
22
     ////
     ////
23   ////
24

25


                                           Page 1 of 2
             Case 2:20-cv-00993-GMN-NJK Document 23
                                                 22 Filed 12/22/20
                                                          12/21/20 Page 2 of 2




             Each party shall bear its own attorney's fees, disbursements, and costs of
1
     suit.
2
             Dated:             December 21, 2020
3
       By:                                        By:
4      /s/George Haines, Esq.                     /s/
5      George Haines, Esq.                        Ramir Mitchell Hernandez
       Nevada Bar No. 9411                        Nevada Bar No:
6      FREEDOM LAW FIRM, LLC                      WRIGHT FINLAY & ZAK, LLP
7
       8985 S. Eastern Avenue                     7785 W. SAHARA AVE, STE 200
       Suite 350                                  Las Vegas, NV 89117
8      Las Vegas, Nevada 89123                    Attorney for Defendant,
       Attorney for Plaintiff,                    Flagstar Bank, FSB
9
       ROBERTO BENABE
10
                                            ORDER
11

12           IT IS SO ORDERED.
             Dated this __
                        22 day of December, 2020.
13

14

15                                           ____________________________
                                             Gloria M. Navarro, District Judge
16                                           United States District Court
17

18

19

20

21

22

23

24

25


                                            Page 2 of 2
